 1   Kerry P. Faughnan, Esq., NSB #12204
     P.O. Box 335361
 2   North Las Vegas, NV 89033
     (702) 301-3096
 3   (702) 331-4222- Fax
     Kerry.faughnan@gmail.com
 4
     Attorney for Defendant Ski Way Trust
 5
                                  UNITED STATES DISTRICT COURT
 6
                                         DISTRICT OF NEVADA
 7
      U.S. Bank Trust, N.A. as Trustee for LSF9         Case No. 2:16-cv-00066-MMD-GWF
 8    Master Participation Trust,
 9                   Plaintiff,                         STIPULATION TO DISMISS CASE
      v.                                                WITH PREJUDICE
10
      Ski Way Trust, Mountain Shadows of
11    Incline, Nevada Association Services, Inc.,
      Does 1-X, Roes XI – XX,
12
                   Defendants
13

14

15          Comes now the parties, through their attorneys, who stipulate to the dismissal of the

16   foregoing case, with prejudice, each party to bear their own attorney’s fees and costs.

17          Dated September 28, 2018.
18          /s/ Kerry P. Faughnan_____
19          Kerry P. Faughnan, Esq. , NSB #12204
            P.O. Box 335361
20          North Las Vegas, NV 89033
            (702) 301-3096
21          (702) 331-4222- Fax
            Kerry.faughnan@gmail.com
22

23          Attorney for Defendant Ski Way Trust

24
            //
25
            //
26

27          //

28

                                                    1
 1
     LIPSON NEILSON P.C.
 2
     /s/ David T. Ochoa, Esq.
 3   David T. Ochoa, Esq.
 4   9900 Covington Cross Dr., Suite 120
     Las Vegas, NV 89144
 5
     Attorneys for Mountain Shadows of Incline
 6
     Wright, Finlay & Zak, LLP
 7
     /s/ Rock K. Jung, Esq.
 8   Rock K. Jung, Esq., NSB #10906
     7785 West Sahara Avenue, Suite 200
 9   Las Vegas, NV 89117-2789
     702-475-7964
10   Fax: 702-946-1345
     Email: rjung@wrightlegal.net
11   Attorney for Plaintiff
12
                                           IT IS SO ORDERED.
13

14

15                                         ________________________________
                                           UNITED STATES DISTRICT JUDGE OR
16                                         UNITED STATES MAGISTRATE JUDGE
17                                                October 2, 2018
                                           DATED _______________
18

19

20

21

22

23

24

25

26

27

28

                                        2
